United States Court of Appeals
                     For the First Circuit


No. 13-1259

                       RAFAEL IXCUNA SAM,

                           Petitioner,

                               v.

   ERIC H. HOLDER, Jr., Attorney General of the United States,

                           Respondent.


                 PETITION FOR REVIEW OF AN ORDER
               OF THE BOARD OF IMMIGRATION APPEALS



                             Before

                       Lynch, Chief Judge,
              Torruella and Lipez, Circuit Judges.



     John P. Garan on brief for petitioner.
     Tracie N. Jones, Trial Attorney, Office of Immigration
Litigation, Stuart F. Delery, Assistant Attorney General, Civil
Division, and Song Park, Senior Litigation Counsel, on brief for
respondent.


                          May 14, 2014
            LYNCH, Chief Judge.       Petitioner Rafael Ixcuna Sam, a

native of Guatemala, seeks review of an order of the Board of

Immigration Appeals (BIA) denying his application for withholding

of removal.    Sam argues that the BIA erred in concluding that he

failed to establish "membership in a particular social group" under

8 U.S.C. § 1231(b)(3)(A). After careful consideration, we deny the

petition.

                                  I.

            Sam is currently 32 years old.            At age 19, Sam left

Guatemala due to the poor economic situation of his family and of

his country more generally.     He entered the United States without

inspection sometime in 1999 or 2000.

            In 2006, the Department of Homeland Security commenced

removal proceedings against Sam, charging him with removability

under 8 U.S.C. § 1182(a)(6)(A)(i).           In 2011, Sam, represented by

counsel,    conceded   removability    and    filed   an   application   for

withholding of removal.      Sam argued that withholding was proper

because, as an individual who had stayed in the United States for

an extended period, he would be perceived as wealthy upon his

return and thus would be targeted for extortion and violence by

Guatemalan gangs.      This, Sam argued, made him a member of a

"particular social group" and thus eligible for withholding of

removal under 8 U.S.C. § 1231(b)(3)(A).




                                  -2-
               At a hearing on March 2, 2011, an Immigration Judge (IJ)

denied Sam's application for withholding of removal.            The IJ

reasoned that Sam had failed to make the necessary showing under 8

U.S.C. § 1231(b)(3)(A) that he was a member of a particular social

group.       The IJ observed that neither Sam nor any of his family

members remaining in Guatemala had experienced any harm in the

past.       He further explained that, even crediting Sam's subjective

fear of being targeted as an "Americanized" returnee, Sam had not

sufficiently demonstrated that Americanization makes him a member

of a particular social group.         Finally, the IJ concluded that,

without evidence of belonging to a particular social group, Sam

also could not show a "clear probability" that he would likely be

persecuted upon returning to Guatemala.1

               On January 23, 2013, the BIA affirmed the IJ's decision,

largely adopting the IJ's conclusions.       The BIA reasoned that Sam

had not "demonstrate[d] that any harm feared would be on account of

a protected ground," as distinguished from the generally universal

threat of violence that all Guatemalans face to some extent, citing

our decision in Palma-Mazariegos v. Gonzales, 428 F.3d 30, 37 (1st

Cir. 2005).       The BIA also cited our decision in Sicaju-Diaz v.

Holder, 663 F.3d 1, 4 (1st Cir. 2011), in which we held that


        1
         The IJ also rejected Sam's argument that he would be
targeted for being "resistant to gang membership," finding that Sam
had failed to establish a likelihood of harm on account of
membership in a gang-resistant social group. Sam does not contest
this conclusion on petition for review.

                                    -3-
wealthy individuals returning to Guatemala from the United States

were not a particular social group for purposes of withholding of

removal.    Sam timely petitioned for review by this court.

                                       II.

            Where the BIA has deferred to or adopted the IJ's

reasoning, we review the IJ's decision, as supplemented by the BIA.

See Romilus v. Ashcroft, 385 F.3d 1, 5 (1st Cir. 2004).                  We will

uphold the BIA's factual determinations if they are "supported by

reasonable, substantial, and probative evidence on the record

considered as a whole."           Id. (quoting INS v. Elias-Zacarias, 502
U.S. 478, 481 (1992)) (internal quotation marks omitted).                       We

review     the   BIA's     legal    determinations    de     novo,   affording

"appropriate deference" to the agency's conclusions.                     Sok v.

Mukasey, 526 F.3d 48, 53 (1st Cir. 2008).

            To qualify for withholding of removal, an applicant must

establish    that   "race,    religion,      nationality,    membership    in    a

particular social group, or political opinion" was or will be a

central reason for persecuting the applicant following his or her

removal.    8 U.S.C. § 1231(b)(3)(A); see Singh v. Mukasey, 543 F.3d
1,   5   (1st    Cir.    2008).     The   applicant   must    show   a    "clear

probability" of persecution in the form of threats to his or her

life or freedom on account of one of those enumerated grounds. INS

v. Cardoza-Fonseca, 480 U.S. 421, 425 (1987).




                                       -4-
             Sam's    sole   argument    before       this   court   is     that   he

qualifies for withholding of removal as a member of a particular

social group, which he defines as individuals perceived as wealthy

on account of their return to Guatemala from lengthy stays in the

United States.         As we have explained elsewhere, the factors

relevant to determining whether a claimed group is a "particular

social group" for purposes of withholding of removal include "the

immutability of the characteristic, the visibility and general

recognition of the group, and the extent to which the definition is

concrete enough to include or exclude claimants." Sicaju-Diaz, 663
F.3d at 4.

             As the BIA noted, our decision in Sicaju-Diaz already

addressed the question of whether wealthy Guatemalans returning

from the United States are a particular social group. We concluded

that, although a social class of persons defined based on wealth

but with "immutable heritage" -- for instance, a hereditary peasant

class such as "kulaks" after the Russian Revolution -- may qualify

as   a   particular    social   group,        the    group   of   persons    merely

"happening to be wealthy" does not.                 Id.   The BIA relied on that

precedent to support its decision.

             Sam attempts to distinguish Sicaju-Diaz on the grounds

that Sicaju-Diaz focused on the perception of wealth and not on the

fact that the asserted social group was returning from the United

States.    He argues that returnees from the United States are a


                                        -5-
particular social group because that characteristic is immutable,

and the class of people returning from the United States is

discrete and socially visible.

            This argument, however, was specifically addressed by

Sicaju-Diaz itself. In Sicaju-Diaz, we did not limit our reasoning

to the perception of wealth, but instead explicitly considered the

fact of returning from the United States.       As we explained, "being

part of a landowning [heritable and immutable] class is quite

different than happening to be wealthy or perceived to be wealthy

because of owning a large house, belonging to a well known family

or 'returning to Guatemala after a lengthy residence in the United

States.'"   Id. (emphasis added).   For that reason, we rejected the

petitioner's   argument   that   "wealthy    individuals   returning   to

Guatemala from a lengthy stay in the United States comprise a

social group entitled to asylum."        Id. at 3 (emphasis added).

            Given this reasoning in Sicaju-Diaz, the BIA's judgment

was both reasonable and consistent with our past precedent, as well

as with its own.   See id. at 4 (citing In re A-M-E & J-G-U-, 24 I.

& N. Dec. 69, 75-76 (B.I.A. 2007)).         We will not disturb such a

decision.

                                  III.

            The petition for review is denied.




                                  -6-